Case 19-01069-JMM        Doc 177    Filed 06/08/20 Entered 06/08/20 16:39:29           Desc Main
                                   Document     Page 1 of 8



     Holly Roark, ISB No. 7143
     ROARK LAW OFFICES
     950 Bannock St. Ste. 1100
     Boise, ID 83702
     Telephone: (208) 536-3638
     Facsimile: (310) 553-2601
     Email: holly@roarklawboise.com

     Counsel for Debtors-in-possession

                           UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO – BOISE

     In Re:                                       Case No. 19-01069-JMM

     WILLIAM E. DEMPSEY, II, and                 Chapter 11
     AMY D. DEMPSEY,

     Debtors and Debtors in Possession.

   DEBTORS-IN-POSSESSION’S MEMORANDUM IN SUPPORT OF OBJECTION TO
  BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM
                           FEE APPLICATION

       The Debtors-in-Possession in the above-described Chapter 11 bankruptcy case, WILLIAM E.

DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), by and through their counsel, Roark Law

Offices, file this Memorandum in support of their OBJECTION TO BRUNOBUILT, INC.’S

MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM FEE APPLICATION filed as

Docket No. 172 and state as follows:

                                                 I.

                         There is no Malpractice Claim against DCCC

       1.     On April 28, 2020, litigation counsel for the DIP, Davison, Copple, Copple, &

Copple LLP (DCCC) filed their first interim fee application as Docket No. 146. The deadline to

respond to this application was May 22, 2020. On May 22, 2020, creditor BrunoBuilt, Inc. filed a




                                                 1
Case 19-01069-JMM          Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29                Desc Main
                                      Document     Page 2 of 8



motion seeking more time to Object (Docket No. 159). BrunoBuilt, Inc.’s Motion should be denied

as set forth herein and in the concurrently filed declaration of William E. Dempsey, II (the

“Dempsey Decl.” at Docket No. 174), and the interim fee application should be granted.

       2.      In its Motion (Docket No. 159), BrunoBuilt, Inc. alleges that it is the largest creditor

in this case. Motion, at ¶1. However, BrunoBuilt, Inc.’s claim is now the subject of an objection

(see Docket No. 165), and its claim is unliquidated and disputed in any event. Accordingly, it is

unclear at this time whether BrunoBuilt, Inc. is actually the largest creditor in this case.

       3.      More substantively, BrunoBuilt, Inc. alleges that it needs more time to investigate,

propound and complete discovery on two alleged claims: (1) the Dempseys’ alleged claims against

the Terra Nativa Professionals, and (2) the alleged “malpractice” claims against its own counsel,

Davison, Copple, Copple, & Copple LLP (DCCC), which malpractice claim is made out of whole

cloth by BrunoBuilt, Inc. and his counsel.

       4.      With respect to the Debtors’ claims against the Terra Nativa Professionals, as set

forth in the concurrently filed Dempsey Decl., the litigation against the Terra Nativa Professionals,

like with all litigation, carries risks. Prepetition, the Dempseys chose not to pursue any claims

against the Terra Nativa Professionals, stating in Mr. Dempsey’s declaration that “we did not have

the financial resources to simultaneously defend the BrunoBuilt suit and also to litigate against the

Third Parties, especially in light of the expert costs that would be involved.” Dempsey Decl. ¶10.

“Further, we continued to desire to avoid additional litigation.” Ibid.

       5.      Mr. Dempsey further testifies in his declaration that, “Mr. Copple and Mr. Band

discussed with Amy and me the possibility of filing additional claims against the Third Parties on

multiple occasions.” Dempsey Decl. ¶12. “Amy and I made the decision not to pursue such claims

based on our own personal understanding of our finances and emotional capacity for additional

litigation.” Ibid. “In point of fact, the litigation with BrunoBuilt alone pushed Amy and me to the

financial brink and by 2019 we had instructed Davison Copple to modify our litigation strategy to

proceed as inexpensively as possible.” Ibid.

       6.      With respect to any statute of limitations on the claims against the Terra Nativa




                                                    2
Case 19-01069-JMM         Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29             Desc Main
                                     Document     Page 3 of 8



Professionals, Mr. Dempsey testifies, “Terry C. Copple and Michael E. Band, discussed with Amy

and me the possibility of making claims against such Third Parties on multiple occasions prior to the

expiration of any applicable statutes of limitation.” Dempsey Decl. ¶4.

       7.      It is clear from Mr. Dempsey’s declaration, that the Dempseys made informed

decisions with respect to any litigation against the Terra Nativa Professionals, that they were fully

advised, and that no malpractice claim against DCCC can credibly be made. This allegation of

malpractice against DCCC is simply a false and ruthless allegation made by BrunoBuilt, Inc. and his

counsel in order to attempt to shake the Dempseys’ confidence in their counsel and derail this

Chapter 11 case.

       8.      Moreover, assuming arguendo that the Dempseys were not advised about any statute

of limitations, which they were, the DIP has researched and has advised BrunoBuilt, Inc.’s counsel

on many occasions that the statute of limitations will not begin to run on these claims until the

underlying claim has been paid or discharged.1 Accordingly, since the underlying damages claim has

not yet been “paid or discharged,” the statute of limitations has not begun to run.

       9.      Notwithstanding being advised of the foregoing, BrunoBuilt, Inc. and his counsel

continue to push this narrative before the Court.

                                                    II.

                       The Status of the Terra Nativa Claims, Postpetition

       10.     During this Chapter 11 case, notwithstanding the fact that the Dempseys prepetition

chose not to pursue the Terra Nativa Professionals, the DIP has also gone back and reassessed the

   1
     “It is well established that under the common law, a person who without fault on his part is
   compelled to pay damages occasioned by the negligence of another is entitled to indemnity.”
   Indus. Indem. Co. v. Columbia Basin Steel & Iron Inc., 93 Idaho 719, 723, 471 P.2d 574, 578
   (1970). The right to indemnity is an equitable principle that has been preserved by statute. I.C. §
   6–804(2). “The rule, recognized in nearly all jurisdictions, including Idaho, is that the cause of
   action for contribution or indemnity is distinct from the underlying cause of action, and the time
   from which the statute of limitations for such a cause of action begins to run is when the
   underlying claim, judgment, or settlement is paid or discharged.” Schiess v. Bates, 107 Idaho
   794, 796, 693 P.2d 440, 442 (1984), opinion reinstated, 109 Idaho 10, 704 P.2d 342 (1985)
   (quoting May Trucking Co. v. Int’l Harvester Co., 97 Idaho 319, 322, 543 P.2d 1159, 1162
   (1975).




                                                    3
Case 19-01069-JMM          Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29             Desc Main
                                      Document     Page 4 of 8



potential recovery vs. the potential cost of litigation against the Terra Nativa Professionals, and has

determined that it would not be feasible to proceed financially against the Terra Nativa

Professionals, at least on an hourly fee basis.

       11.     Notwithstanding the foregoing, the DIP is currently in consultation with an attorney

experienced in construction defect litigation to assess whether this matter could feasibly go forward

on a contingency fee basis. The DIP is not ready as of the date of this filing to specify who they are

consulting with as the attorney has not yet agreed to be hired, and the DIP is not seeking to pay

them, but the DIP will make all disclosures required once the DIP determines which course of action

to take. Should the DIP determine it would be desirable to hire this counsel to either write a report

and analysis that it could provide to the Court or creditors under seal, and/or move forward with

litigation on a contingency fee basis, and the attorney agrees to take the case, an employment

application for this attorney will be filed to handle this matter.

       12.     In any event, a brief analysis of this claim will be (1) set forth in an amended

schedule B, as was always intended, and (2) a detailed analysis will be set forth in the Plan and

Disclosure statement, which are soon to be filed.

                                                    III.

   The DIP is in the Process of Amending Their Schedules with Respect to Several Matters

       13.     BrunoBuilt, Inc. asserts in paragraph 12 of its Motion that the Debtors “have

pointedly refused to list such claims [against Terra Nativa] in their schedules.” This is provably

false. In the letter from Attorney Roark to Mr. Faucher dated April 4, 2020, Ms. Roark, attorney for

the DIP, advised Mr. Faucher that the Debtors, quote, “We will amend Schedule B to list these

[REDACTED] claims….”

       14.     The DIP does not want to muddy up the case docket with multiple amendments for

various items. Doing so would not help keep the docket clean for the parties or the Court. The DIP

has been waiting to obtain the real estate appraisal before it makes amendments to their schedules so

all of the amendments can be done at one time. Had BrunoBuilt, Inc. not objected to the estate hiring

a real estate appraiser, we would have obtained an order, and an appraisal, and amended the




                                                     4
Case 19-01069-JMM          Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29              Desc Main
                                      Document     Page 5 of 8



Schedules long before now. Because BrunoBuilt, Inc. continues to throw wrenches into this case, he

can just wait until the DIP has all the information it needs, and then will make the amendments

necessary.

                                                   IV.

 BrunoBuilt, Inc.’s Request for More Time to Object to the DCCC Interim Fee Application is

                          not Warranted, and is just an Abuse of the DIP.

        15.     Despite the fact that BrunoBuilt, Inc.’s counsel has repeatedly stated that this case is

going nowhere and asked why has the Debtor not done [fill in the blank] yet, this case is moving

forward while BrunoBuilt, Inc. asserts objection after objection to virtually every motion and

application filed by the DIP. This is just another example of BrunoBuilt, Inc. trying to throw this

case off course. If BrunoBuilt, Inc. had a valid objection to make with respect to the interim fee

application, he should have made it timely.

                                                   V.

 The Estate Will Not Be Harmed if The DCCC Interim Fee Application is Paid, But it May be
                             Harmed if the Fee Application is not paid.

        16.     As BrunoBuilt, Inc. states in paragraph 24 of its Motion, DCCC will have to file a

final fee application for approval of all its interim fees. If DCCC or any other professional is found

to have taken any action warranting disgorgement of the fees, the Court will so order at that time,

and the funds will be retuned to the estate.

        17.     If the DCCC firm are not paid on an interim basis, the Estate can suffer harm since

DCCC may not be able to effectively represent the DIP with respect to the issues raised in the state

court litigation.

        18.     Accordingly, the Estate will suffer no harm to pay its special litigation counsel on an

interim basis as allowed by the Bankruptcy Code, and DCCC’s application should be granted.

        19.     The Motion by BrunoBuilt, Inc. is simply a self-interested attempt to keep the DIP

from being able to fund a defense against his claim.




                                                    5
Case 19-01069-JMM              Doc 177       Filed 06/08/20 Entered 06/08/20 16:39:29                       Desc Main
                                            Document     Page 6 of 8



                                                           VI.

BrunoBuilt, Inc. Propounded Discovery with Respect to a Matter Which Was Not Yet at Issue

                                     When the Discovery was Propounded

          20.     Discovery in Bankruptcy is only allowed in Adversary Proceedings and in “contested

matters” under Bankruptcy Rule 9014. BrunoBuilt, Inc. propounded discovery on June 2, 2020, on

the Dempseys and on DCCC with respect to its Motion to Extend Deadline to Object to the Interim

Fee Application for Compensation of Michael E. Band of Davison, Copple, Copple, and Copple

LLP, filed on May 22, 2020. The motion seeking more time does not render the underlying matter

“contested” for the purposes of discovery. It is simply a request for more time to do something. Had

BrunoBuilt, Inc. filed an objection to the DCCC fee application, the matter would be contested.2
Accordingly, BrunoBuilt, Inc.’s request for more time to do what it should have done if it had any

cause to (which it does not), should not be extended, and discovery was not appropriate when it was

served.

          21.     Notably, the DIP responded to a very extensive 2004 Request by BrunoBuilt, Inc.

earlier in this case, producing close to 2,000 documents. At this point, BrunoBuilt, Inc. is just

harassing the Dempseys with endless requests.

                                                          VII.

                                                      Conclusion

          22.     Mr. Dempsey’s accompanying declaration should put the “malpractice” matter

against DCCC to rest. With respect to the alleged claims against the Terra Nativa Professionals, the

DIP will update the Court and all parties with respect to its further analysis of the claims when it

files its amended schedules, files its Plan and Disclosure Statement setting forth the analysis, and/or

files an employment application of independent counsel to formally review and/or prosecute the

claims, if the independent review deems it financially feasible for the Estate to do so.


2
  “In bankruptcy, any dispute not qualifying as an adversary proceeding under Rule 7001 of the Federal Rules of
Bankruptcy Procedure (Fed. R. Bankr. P. 9014). A contested matter is initiated by a party in interest, including a debtor,
filing a motion requesting relief (rather than a complaint) in the context of a main bankruptcy proceeding. When a party
objects to the motion the matter is considered contested.” From Westlaw Glossary.




                                                            6
Case 19-01069-JMM          Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29           Desc Main
                                      Document     Page 7 of 8



       WHEREFORE, BrunoBuilt, Inc.’s Motion should be denied. He should not have additional

time to object to the DCCC interim fee application, which time expired on May 23, 2020. The

interim fee application of Mike E. Band of Davison, Copple, Copple & Copple, LLP should be

granted and be allowed the total sum of fees and expenses of $26,323.54, to be paid by the Debtors-

in-possession from their earnings upon entry of the Order on this Application, subject to a Final

Order at the conclusion of this case, or such amount as the Court shall deem reasonable and just, and

payable as part of the administration of the estate.



DATED: June 8, 2020                                        ROARK LAW OFFICES



                                                                              ___________ _____
                                                           Holly Roark, counsel for Debtors-in-
                                                           Possession




                                                       7
Case 19-01069-JMM        Doc 177     Filed 06/08/20 Entered 06/08/20 16:39:29      Desc Main
                                    Document     Page 8 of 8



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 8
